Citation Nr: 1122365	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1990.    

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated his desire to testify at a Travel Board hearing in June and September 2008 VA Form 9s.  These requests were reiterated by the Veteran's representative in a May 2011 Motion to Remand for Travel Board Hearing.  Unfortunately, the Veteran was never scheduled for or afforded a Travel Board hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
HOWARD N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


